Judgment unanimously affirmed. Memorandum: Defendant’s conviction of attempted robbery in the third degree (see, Penal Law §§ 110.00, 160.05) is supported by legally sufficient evidence that defendant used force in attempting to steal his victim’s property (see, Penal Law § 160.00; People v Safon, 166 AD2d 892, lv denied 76 NY2d 990; People v Jefferson, 158 AD2d 281, lv denied 76 NY2d 737; People v Crandall, 135 *1130AD2d 1084; cf., People v Lumpkin, 173 AD2d 738; People v Davis, 71 AD2d 607). Further, we conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Finally, we reject defendant’s argument that his sentence was harsh and excessive. (Appeal from Judgment of Oneida County Court, Buckley, J. — Attempted Robbery, 3rd Degree.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.